DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-7, 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/587,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially the same features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koss (US 2003/0105999).
Regarding claim 1, Koss discloses a semiconductor system comprising: a slave (see Figure 2, 115’s for example) comprising a plurality of unit memory regions (115); and a master ( 130s, 205, 230+other test logic) coupled to the slave throuqh a data channel and a command/address channel (from 120’s and 130’s), and configured to perform a training operation by writing test data to the plurality of unit memory regions (see Figure 4, 420), reading the written test data and determining a pass/fail result for the read test data (see paragraph 0027).
Regarding claim 2, Koss discloses the semiconductor system according to claim 1, wherein the plurality of unit memory regions comprises a memory bank (the term bank is arbitrary, 115 is considered a bank of memory cells), and wherein the memory bank comprises a plurality of memory cells.
Regarding claim 4, Koss discloses the semiconductor system according to claim 1, wherein the training operation is performed for at least one of: after power-up of the slave (the testing requires power in the slave device so it is clearly done after the power up of the slave).
Regarding claim 5, Koss discloses the semiconductor system according to claim 1, wherein the master determines the pass/fail result by consecutively writing the entire test data to the plurality of unit memory regions and then reading all of the written test data (the data is written—see paragraph 0027 and this is presumed to be the entire “test data” for that coparison).
Regarding claim 6, Koss discloses the semiconductor system according to claim 1, wherein the master comprises: a control logic (210) configured to output a command/address related to the training operation and the test data (see paragraph 0035); and a transmitter (381) configured to transmit the test data, wherein the transmitter comprises a delay circuit (381, register delays signal propogation) and adjusts transmission timing of the test data by varying a delay time of the delay circuit (limitation is drawn to the manner of operating the delay circuit—see MPEP 2114).


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koss in view of Chung (US 2008/0005493).
Regarding claim 12, Koss discloses a semiconductor system comprising: a slave comprising a plurality of unit memory regions; and a master configured to perform at least one of first and second training operations, wherein the first training operation comprises writing test data to the plurality of unit memory regions, reading the written test data, and determining a pass/fail result for the read test data (see rejection of claim 1 above).
Koss fails to teach a pipe register for deserializing data outputted from the plurality of unit memory regions.  However, the deserializing of output data is well-known in the art (see for example Chung, paragraph 0152). Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide a register for deserializing output data to reduce the number of connections (serial data) internal to the device and allow for parallel output of said data.
Regarding claim 13, Koss as modified above discloses the semiconductor system according to claim 12, wherein the plurality of unit memory regions comprises a memory bank, and wherein the memory bank comprises a plurality of memory cells (see rejection of claim 2 above).
Regarding claim 15, Koss as modified above semiconductor system according to claim 12, wherein the master performs the first training operation by consecutively writing the test data to the plurality of unit memory regions and then reading the written test data (see rejection of claim 5 above).
Claims 16-18 as written are drawn to the manner of operating the device and impart no specific structure to the device.  It is recommended Applicant amend to recite structure “configured to” or the like.  As written, the limitations are met by the modified Koss.
Regarding claim 19, Koss as modified above semiconductor system according to claim 12, wherein the master comprises: a control logic configured to output a command/address related 15 to at least one of the first and second training operations and the test data; and a transmitter configured to transmit the test data, wherein the transmitter comprises a delay circuit and adjusts transmission timing of the test data by varying a delay time of the 20 delay circuit (see rejection of claim 6 above).

Response to Arguments
Applicant's arguments are thought to be fully addressed by the modified rejections above.

Allowable Subject Matter
Claims 8-11 are allowed.
Claims 3, 7, 14, and 20-23 are provisionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or reasonably teach in combination all the features of claim 8 including a control circuit configured to generate the control signals and the reference voltage by decoding the command/address, wherein, during a training operation, the semiconductor apparatus writes the test data to the plurality of memory banks and transmits the written test data to outside the semiconductor apparatus, according to the control signals.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 3 and 14:  the prior art fails to disclose or reasonably teach in combination all the features of claim 3 (and 14) including all the claimed features including repeatinq detect a center of a data eve accordinq to the pass/fail result with chanqinq a transmission timinq of the test data and store the transmission timinq which correspond to a detected center of the data eve.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824